    
 

{

BC SONY
DOCUMENT \
ELECTRONICALLY PULED
pOCH
DATE FILED:

4

M4
i

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

i

x , t. Tow Minot enior nee NO Le
UNITED STATES OF AMERICA,
ORDER
v.
S1 12 CR 497 (VB)

CORNELIUS FERNANDEZ BATES,

Defendant. :

eee eee mew x

 

In a motion dated May 20, 2021, and filed on June 2, 2021 (Doc. #22), defendant
Cornelius Fernandez Bates seeks a reduction of sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)(i). The government has opposed the motion.

For the following reasons, the motion is without merit and is therefore DENIED.

On April 3, 2013, Bates was sentenced to 63 months’ imprisonment (later reduced to 60
tonths), and four years of supervised release, following his guilty plea to distribution and
possession with intent to distribute more than 500 grams of cocaine, and illegally re-entering the
United States after having previously been removed. Bates completed the service of his prison
sentence on January 20, 2017, and was deported to Jamaica shortly thereafter. His term of
supervised release.ended no later than January 20, 2021.

Section 3582(c)(1)(A) applies only to modifying a term of imprisonment, not supervised
release. Since Bates has long since completed his term of imprisonment, Section 3582(c)(1)(A)
has no application here. Moreover, to the extent Bates is seeking early termination of supervised
release, since he has already completed his term of supervised release, that request is moot.
Bates’s pro se submission appears to suggest that Bates has not yet completed his term of
supervised release because he was deported to Jamaica in 2017. That is not correct. His term of
supervised release was completed no later than January 20, 2021.

Chambers will mail a copy of this Order to defendant at the following address:

Cornelius Fernandez Bates
1225 Rancho Frontera
Calexico, CA 92231

Dated: June 21, 2021 .
_ White Plains, NY —
. . 7 SO ORDERED: _

Yuu

Vincent L. Briccetti
United States District Judge

  

 

 

 
